Van Voorhis, J. (concurring).
No question has been litigated in this proceeding concerning the power of a municipality to enter into a collective bargaining agreement with a labor union, nor what kind or kinds of agreements would be lawful. Naturally, no such question has been raised by appellants, since they would presumably like to have a contract made with the Civil Service Employees Association, Inc., similar to the one that has been entered into with the AFL-CIO union. Courts are reluctant to decide questions that are not being litigated, consequently I consider that the power of the city to enter into that kind of agreement with any collective bargaining representative is not involved in this decision. Upon that assumption, I concur in the opinion by Chief Judge Desmond.
Judges Dye, Fuld, Froessel, Burke and Foster concur with Chief Judge Desmond ; Judge Van Voorhis concurs in a separate opinion.
Order reversed, etc.